DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/21 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 8/19/21 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and SEQ ID NO: 13 were elected.
The elected species was found to be free of the prior art (under 102 and 103) but is rejected under double patenting as set forth below. The prior art does not teach the peptide consisting of SEQ ID NO:13 where the 96th residue of instant SEQ ID NO:13 is Tyr. 
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/20.
	Claims 2, 5-7, 9-12, 14-16, 22-23, 25-27 and 29-34 have been cancelled.
.

Priority
This application is a 371 of PCT/GB2018/050626 03/13/2018 and claims foreign benefit of UNITED KINGDOM 1704006.4 03/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) states that references to sequences must use the sequence identifier “SEQ ID NO:”. At numerous locations (page 5 lines 3, 5, 7 and 9; page 8 lines 12-page 9 line 8; page 11 lines 6-7 and 9-10; page 12 lines 25, 29 and 34; page 13 line 3; page 18 lines 20, 22, 26, 28, 32-33 and 35; page 28 lines 31-32, 34 and 36; page 29; page 30; page 35; page 36 and page 37) the instant specification uses an incorrect sequence identifier (for example ‘SEQ. ID. No.’ instead of “SEQ ID NO:”).
Appropriate correction is required.

Claim Objections
Claims 1 and 17 objected to because of the following informalities:  

Claim 17 lines 3-4 recites “SEQ. ID. No.”. 37 CFR 1.821(d) states that references to sequences must use the sequence identifier “SEQ ID NO:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	This 112 rejection is a new rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 13, 17-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 refers to modified protein as comprising a substitution of the modified protein. Thus the modified protein appears to be a modification of a modified protein. Since the reference point is still ‘modified protein’ the actual requirements of the modified protein are unclear. Instant claim 1 recites the open ended ‘comprising’ language and the specification (page 11) recognizes that modified can refer to substitutions, additions or deletions. It is unclear what residues are required for the protein as claimed. Although claim 1 refers to SEQ IDs such sequences are a frame of reference for the numbering and it does not appear that the modified 
	Claim 19 refers to percent identity which is defined in the specification in terms of ‘not considering any conservative substitutions as part of the sequence identity’ (page 19). It is unclear what is meant by this phrase. Although applicant can be their own lexicographer they must do so such that the special definition is clearly set forth (MPEP 2111.01 IV). Consider the following peptides: IIII and IILL where I and L are conservative substitutions. Based on the definition provided by the applicant it is unclear what the percent identity would be between the 2 peptides. Since conservative substitutions are not considered it is unclear if the percent identity is 2/2=100% (not considering the conservative substitutions) or if it is 2/4=50% (not considering the conservative substitutions as being identical). Further, claim 17 recites ‘an amino acid sequence’ and in this context it is unclear if the comparison is being made between the full length of SEQ ID NO:10 or SEQ ID NO:13 or if the comparison is being made between fragments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8, 13, 17-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (natural protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to proteins/compositions. Thus the answer to step 1 is yes. 
NPL reference 3 of the 8/19/21 IDS (‘Zebrafish sequence’) teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine. Although unclear (see 112 rejection above) the zebrafish protein is interpreted as meeting the limitations of the instant claims including claim 1 (see also pages numbered 18-19 of the 1st NPL of the IDS of 8/19/21).
Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages) teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine. Although unclear (see 112 rejection above) the bat protein is interpreted as meeting the limitations of the instant claims including claim 1.
In relation to prong one of step 2a of the guidance the answer is yes because the proteins correspond to known proteins (i.e. products of nature which are a natural phenomenon). 

The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case even if the claims were amended to recite fragments such claims would not be saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claims 20, 21 and 24 recite a composition. The compositions of the claims can correspond to combinations of natural components such as the protein in water or blood or the protein with a naturally occurring reductant such as glutathione. Further, hemoglobins are known to be multimeric (instant specification page 2 lines 14-21). Thus the composition claims can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages).
Uniprot entry for P28781 was integrated into the database on December 1, 1992 (page 5). Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine.
th residue is tyrosine as recited in claim 1a. 
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a. 
	In relation to claim 4, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1) a mammalian hemoglobin subunit. 
	In relation to claim 8, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). 
	In relation to claim 17, such claim is unclear (see 112 rejection above). The Uniprot entry for P28781 is identical at more than 120 residues as compared to SEQ ID NO:10 and contains numerous conservative substitutions.

Claim(s) 1, 3-4, 8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL reference 3 of the 8/19/21 IDS (‘Zebrafish sequence’). 
Zebrafish sequence was integrated into the database on 27-Sep-2004 (page 1). Zebrafish sequence teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine.
In relation to claim 1, Zebrafish sequence teach the hemoglobin subunit beta from zebrafish (pages 1 and 3) where the sequence is such that the 85th residue (excluding the first Met) is tyrosine as recited in claim 1a. 
th residue (excluding the first Met) is tyrosine.
In relation to claims 4 and 8, as recited in clam 1 the modified protein comprises the modified protein so it is unclear if or how claim 4 alters the scope (see 112 rejection above). 
	In relation to claim 17, such claim is unclear (see 112 rejection above). The Zebrafish sequence shares numerous residues as compared to SEQ ID NO:10 and contains numerous conservative substitutions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 13, 17-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2010/0137189; ‘Cooper’; previously cited) in view of Uniprot entry for P28781 (retrieved from https://www.uniprot.org/uniprot/P28781 on 3/8/22; data entered December 1, 1992, 6 pages)
Cooper teach modified haemoglobin proteins (abstract). Cooper specifically teach the haemoglobin beta chain (sections 0021, 0033, 0041 and claim 3). Cooper also teach mammalian homologues (sections 0031, 0032 and 0035). Cooper teach the protein in a NaP buffer (section 0112). Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045). Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11). Cooper suggest the inclusion of haem and ascorbate (sections 0072, 0104 and 0108) and teach as blood substitutes (section 0003). Further, Cooper also suggest various other modifications (section 0047).
Cooper does not expressly teach one of the modifications recited in claim 1.
Uniprot entry for P28781 was integrated into the database on December 1, 1992 (page 5). Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Cooper based on the specific suggestions of Cooper. Since Cooper expressly teach other mammalian beta hemoglobin homologues one would have been motivated to use the known protein as set forth in Uniprot entry for P28781. Further, one would have been motivated by additional express suggestions of Cooper. Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045). Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11). Cooper 
In relation to claims 1 and 20, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a. Cooper teach the protein in a NaP buffer (section 0112).
In relation to the functional language of claims 1 and 3, as set forth in the 112 rejection above the claims are unclear. In the instant case, Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). The sequence is provided on page 4 and shows that the 85th residue is tyrosine as recited in claim 1a.
	In relation to claim 4, Cooper teach haemoglobin (example 5 and Table 1) and Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). 
	In relation to claim 8, Cooper teach the beta chain (example 5 and Table 1) and Uniprot entry for P28781 teach the hemoglobin subunit beta from the sharp-nosed tomb bat (page 1). 
	In relation to claim 13, Cooper suggest that the protein comprises a modification to reduce NO binding (claim 9 and section 0045).
	In relation to claim 17, such claim is unclear (see 112 rejection above). Uniprot entry for P28781 is identical at more than 120 residues as compared to SEQ ID NO:10 and contains numerous conservative substitutions.
	In relation to claims 18-19, Cooper suggest that the protein is a dimer specifically a cross-linked dimer (claims 10-11).

In relation to claims 21 and 24, Cooper suggest the inclusion of haem and ascorbate (sections 0072, 0104 and 0108) and teach as blood substitutes (section 0003).

Double Patenting
	The previous double patenting rejection based on Application No. 15,733,287 is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 8, 13, 17-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 17, 20-21, 23, 26, 30, 32-35, 39, 48, 50, 54-55 and 61 of copending Application No. 15,733,287 (reference application; ‘287’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
287 recites modified proteins including a hemoglobin gamma with the G1M and L96Y modifications (claim 39 iii). 287 recites properties of the proteins (claim 2). 287 recites a modification to reduce nitric oxide activity (claim 21i). 287 recites a multimeric protein (claim 33). 287 recites a carrier (claim 54). 287 recites ascorbate (claim 55). 

In relation to claims 1, 4, 8, 17 and 20, 287 recites modified proteins including a hemoglobin gamma with the G1M and L96Y modifications (claim 39 iii) as in the instant elected species.
In relation to the functional language of claims 1, and 3, as set forth in the 112 rejection above the claims are unclear. 287 recites functional language (claim 2) and suggest the modifications of the instant elected species (claim 39 iii).
	In relation to claim 13, 287 recites a modification to reduce nitric oxide activity (claim 21i)	
	In relation to claims 18-19, 287 recites a multimeric protein (claim 33).
In relation to the carrier as in claim 20 and claim 24, 287 recites a carrier (claim 54). 
In relation to claim 21, 287 recites ascorbate (claim 55).

Response to Arguments – double patenting
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants request the rejection be held in abeyance, the rejection remains of record.

Although applicants argue that 287 also refers to conjugation to a polymeric moiety, the instant claims (see claim 13ii recitation of polyalkylene glycol) also allows for conjugation. The instant claims do not necessarily exclude conjugation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658